Appellate Case: 21-3128     Document: 010110646606        Date Filed: 02/17/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                          February 17, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 21-3128
                                                     (D.C. No. 6:00-CR-10059-EFM-1)
  LARRY JERMAINE BATTLE, JR.,                                    (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, KELLY, and MURPHY, Circuit Judges.
                   _________________________________

        Defendant Larry Battle, Jr., appeals the district court’s denial of his motion for

 a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Because Battle

 challenges only one of the two grounds for the district court’s ruling, we affirm.

        In 2000, a jury convicted Battle of Hobbs Act robbery and of using a firearm

 during the robbery to commit murder. See 18 U.S.C. §§ 1951(a), 924(c), and 924(j).

 The district court imposed consecutive sentences of 240 months for the Hobbs Act

 violation and life imprisonment for Battle’s murderous firearm use. We affirmed the

 district court’s judgment on direct appeal. United States v. Battle, 289 F.3d 661, 663



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3128     Document: 010110646606         Date Filed: 02/17/2022   Page: 2



 (10th Cir. 2002), overruled in part by United States v. Melgar-Cabrera, 892 F.3d 1053,

 1057–60 (10th Cir. 2018).1

        In 2021, Battle filed a motion to reduce his sentence pursuant to

 § 3582(c)(1)(A)(i), arguing he was entitled to a shortened sentence based on (1) the

 COVID-19 pandemic; (2) his rehabilitative efforts; and (3) his “extremely long

 sentence and unjust disparity in punishment.” The district court denied Battle’s

 motion, and Battle appealed. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm the district court’s ruling.

        A defendant cannot receive a sentence reduction under § 3582(c)(1)(A)(i)

 unless three prerequisites are satisfied: (1) there are “extraordinary and compelling

 reasons” for a reduction; (2) a reduction is consistent with applicable policy

 statements issued by the Sentencing Commission; and (3) based on its discretionary

 consideration of the § 3553(a) factors, the district court concludes that “the reduction

 authorized by steps one and two is warranted in whole or in part under the particular

 circumstances of the case.” United States v. Hald, 8 F.4th 932, 938 (10th Cir. 2021)

 (quotation omitted). The court does not need to address these three prerequisites in

 any particular order, and it must deny a sentence reduction if any of the three

 prerequisites is lacking. See id. at 942–43.



        1
         Following his conviction, Battle unsuccessfully sought habeas relief under 28
 U.S.C. § 2255. See United States v. Battle, 133 F. App’x 546 (10th Cir. 2005). In
 October 2019, we denied Battle’s request for authorization to file a second or
 successive § 2255 petition based on our recent decision in Melgar-Cabrera, holding
 that Battle was not entitled to such authorization under § 2255(h).
                                              2
Appellate Case: 21-3128     Document: 010110646606         Date Filed: 02/17/2022       Page: 3



        Here, the district court concluded that Battle had not satisfied either the first or

 third prerequisite for relief. The district court first concluded that the pandemic,

 Battle’s rehabilitative efforts, and his life sentence did not constitute “extraordinary

 and compelling reasons” justifying a sentence reduction. The court then held that

 “[e]ven if [Battle] could establish an extraordinary and compelling reason, the

 § 3553(a) factors would not support a reduction in sentence” due to the seriousness of

 his offense. In explaining this holding, the court recounted the details of Battle’s

 offense and described why the § 3553 factors would still warrant a sentence of life

 imprisonment even if the court reweighed these factors anew.

        On appeal, Battle argues that the district court erred in concluding he had not

 established “extraordinary and compelling reasons” for a sentence reduction. He

 does not, however, challenge the district court’s conclusion that he would not be

 entitled to a sentence reduction under § 3553(a) even if he could make this showing.

 Battle simply ignores this alternative holding altogether.

        “When a district court dismisses a claim on two or more independent grounds,

 the appellant must challenge each of those grounds.” Lebahn v. Nat’l Farmers Union

 Unif. Pension Plan, 828 F.3d 1180, 1188 (10th Cir. 2016). Because Battle does not

 challenge the district court’s holding that his motion fails to satisfy the third

 prerequisite for a sentence reduction, he has “given us no basis to disturb the district

 court’s ruling” on that issue. Id. Thus, even if we were to agree that he satisfied the

 first prerequisite, “the district court’s order would still stand on the alternative

 ground that [he] fails to adequately challenge in his opening brief.” Eaton v.

                                              3
Appellate Case: 21-3128   Document: 010110646606        Date Filed: 02/17/2022    Page: 4



 Pacheco, 931 F.3d 1009, 1030 n.18 (10th Cir. 2019) (quotation omitted). “In these

 circumstances, we must affirm.” Lebahn, 828 F.3d at 1188.

       We therefore affirm the district court’s denial of Battle’s motion for a

 sentence reduction.


                                            Entered for the Court


                                            Michael R. Murphy
                                            Circuit Judge




                                           4